DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-27 are allowed. 
	The present invention is directed to a method of creating a bitmap for creating a printing plate for printing ink on a substrate. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method of creating a bitmap for creating a printing plate for printing ink on a substrate, the method comprising:
(a) defining an area of an image intended to print with ink; 
5(b) applying a halftone screen to the defined area, the screen comprising a pattern comprising plurality of dashes having a plus or minus 45- degree orientation, a plus or minus 135-degree orientation, or a combination of two or more plus or minus 45-degree and 135-degree orientations; and 
(c) creating a bitmap embodying application of the halftone screen 10to the defined area; wherein: 
(i) each dash or component dash thereof comprises a same number (M) of two or more adjacent touching pixels in length and a same number (T) of one or more adjacent 15touching pixels in width; 
(ii) the dashes are orthogonally arranged in rows and columns; or 
(iii) a combination of (i) and (ii).

The closest prior art, Blomquist et al. (US 2016/0355004 A1) in view of Samworth (US 7,580,154 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Blomquist et al. (US 2016/0355004 A1) discloses a photosensitive element and a method for preparing a printing form from the photosensitive element, and in particular, to a photosensitive element that is a printing form precursor useful for forming a printing form suitable for relief printing.
 	Samworth (US 7,580,154 B2) discloses printing and more particularly to flexographic printing with a plate having a plurality of ink carrying cells in the solids areas and in selected halftone areas, the method for making such plate, and software for implementation of such method.
However, Blomquist et al. (US 2016/0355004 A1) in view of Samworth (US 7,580,154 B2) do not specifically disclose “(c) creating a bitmap embodying application of the halftone screen 10to the defined area; wherein: 
(i) each dash or component dash thereof comprises a same number (M) of two or more adjacent touching pixels in length and a same number (T) of one or more adjacent 15touching pixels in width; (ii) the dashes are orthogonally arranged in rows and columns; or (iii) a combination of (i) and (ii)”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Regarding claims 2-27, the instant claims are dependent on allowable claim 1 and thus allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUANG N VO/           Primary Examiner, Art Unit 2672